Citation Nr: 1009530	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  05-17 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for post-concussion 
headaches.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from February 2001 to June 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in November 2008, 
at which time the Board remanded the Veteran's claim for 
additional development.  The requested development has been 
completed, and the claim is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has post-
concussion headaches which are due to any incident or event 
in active service.


CONCLUSION OF LAW

Post-concussion headaches were not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In September 2004 VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the February 2005 rating 
decision, April 2005 SOC, December 2005 SSOC, September 2006 
SSOC, February 2007 SSOC, and November 2009 SSOC explained 
the basis for the RO's action, and the SOC and SSOCs provided 
him with additional periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the Veteran in 
proceeding with the present decision.  Since the claim for 
service connection is being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. 
§ 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-
96; see Hickson, supra, at 253 (lay evidence of in-service 
incurrence is sufficient in some circumstances for purposes 
of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit has stated that competent 
medical evidence is not required when the determinative issue 
in a claim for benefits involves either medical etiology or a 
medical diagnosis.  Instead, under section 1154(a) lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when a lay person is competent to 
identify the medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009)

The Veteran's service treatment records (STRs) show that in 
March 2001 he was struck in the back of the head during 
training.  He was diagnosed with a headache and possible 
concussion.  Treatment records from the following day 
indicate that the Veteran was feeling better, and the 
headaches were noted to be "0-1/10."  The STRs do not show 
further treatment related to headaches.  The Veteran 
indicated on his February 2004 medical history report that he 
had never had frequent or severe headaches, and at his 
February 2004 discharge examination he was found to be normal 
neurologically.

At September 2004 VA treatment it was noted that the Veteran 
would experience headaches when he was congested.  April 2005 
VA treatment records show that he complained of having 
migraine headaches for one year, with nausea and vomiting.  
The Veteran went to an emergency room, where he was given 
Demerol and Phenergan by IV, and was sent home with Phenergan 
tablets.  An April 2005 CT scan of the head was negative.

At a September 2005 VA examination the Veteran said that, 
about a month after the March 2001 in-service incident, he 
had begun having mild headaches which got progressively worse 
and were associated with slurred speech, photophobia, and 
noise problems.  He said he had not reported those headaches 
to his military physician but did tell a medic, who gave him 
some analgesics.  At the time of the VA examination, he said 
he had those headaches once or twice a month.  They would 
usually begin in the occipital area of the head and then 
radiate to the entire head, lasting approximately 24 hours.  
Associated symptoms were numbness in different parts of the 
body, blurry vision, slurred speech, nausea, and occasional 
vomiting.  The examiner diagnosed the Veteran with migraine 
headaches but did not feel that he had post-concussion 
headaches.

At October 2006 VA treatment the Veteran complained of 
migraine headaches over the previous two months.  He said 
they occurred every two to three weeks, and lasted for a day 
and a half.  When he had headaches, he had to stay home and 
rest, and the headaches caused occasional blurred vision but 
no nausea or vomiting.

A VA physician reviewed the Veteran's claims file in December 
2008 and, in an addendum to the September 2005 examination 
report, opined that his migraine headaches were less likely 
to be causally or etiologically related to the trauma in 
service in 2001.  This opinion was based on the documentation 
showing that there was a mild concussion and that, on follow-
up, the accompanying headache had improved.  Furthermore, 
there was no other documentation of headaches during the 
Veteran's active service, including at his medical 
examination at separation.  It was also noted that, at the 
Veteran's first post-service VA treatment, his headaches were 
associated with sinusitis and were "secondary to 
congestion."

For those reasons, after a review of the record, the Board 
finds that a preponderance of the evidence is against the 
Veteran's claim of service connection for post-concussion 
headaches on a direct basis.  As noted, the December 2008 VA 
examination report addendum states that it is not at least as 
likely as not that the migraine headaches are causally or 
etiologically related to the Veteran's in-service trauma in 
2001, because the concussion was diagnosed as mild and, at 
follow up treatment, the headaches had improved.  
Furthermore, in September 2004, when the Veteran first 
complained of headaches at his post-service treatment, the 
headaches were noted to be associated with congestion, and 
not with any incident or event from active service.  In 
addition, the Veteran reported in February 2004 that he had 
never had frequent or severe headaches.

We recognize the sincerity of the arguments advanced by the 
Veteran that he has post-concussion headaches which are 
service connected.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the Veteran's lay 
statements, such as that he continued to have headaches 
during his active service after the 2001 incident, may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when a lay person is competent to identify the 
medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson, supra.  However, post-
concussion or migraine headaches require specialized training 
for a determination as to opinions on etiology.  

In examining the Veteran's claim of service connection based 
on continuity of symptomatology under 38 C.F.R. § 3.303(b), 
the Board acknowledges that the Veteran is competent to give 
evidence about the symptoms he experienced, including 
headaches.  See Jandreau, supra; Buchanan, supra.  In 
addition, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  The Veteran reported at the September 2005 VA 
examination that he experienced mild headaches that got 
progressively worse with slurred speech, photophobia, and 
noise problems beginning a month after the March 2001 in-
service incident.  Since headaches are capable of lay 
observation, the Veteran's report constitutes competent lay 
evidence.  However, at his February 2004 discharge 
examination the Veteran indicated that he had never had 
frequent or severe headaches.  At April 2005 VA treatment the 
Veteran reported that he had had migraine headaches for one 
year.  This would mean that his migraine headaches began 
after his discharge from active service.  Therefore, the 
Veteran's statements about continuity of symptomatology are 
not credible in light of the entire record.  Accordingly, 
continuity of symptomatology is not established by either the 
competent evidence or by the Veteran's own statements.  See 
38 C.F.R. § 3.303(b).

Because the evidence preponderates against the claim of 
service connection for post-concussion headaches, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.



ORDER

Service connection for post-concussion headaches is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


